Citation Nr: 1132085	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disorder.

2.  Entitlement to service connection for a chronic right knee disorder.

3.  Entitlement to service connection for a chronic left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had certified active service from December 1968 to November 1972; December 2001 to November 2002; and from March 2003 to March 2004.  The Veteran had additional duty with the Kentucky Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Indianapolis, Indiana, Regional Office which, in pertinent part, denied service connection for a right hip disorder, a right knee disorder, and a left ankle disorder.  In June 2009, the Board remanded the claims for additional development.  

In March 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge sitting at the Louisville, Kentucky, Regional Office (RO).  

The issues of entitlement to service connection for a lumbar spine disability, and an increased rating for service-connected right ankle disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic right hip disorder, a chronic right knee disorder, and a chronic left ankle disorder were not caused or aggravated by the Veteran's service, or by a service-connected disability.  


CONCLUSION OF LAW

A chronic right hip disorder, a chronic right knee disorder, and a chronic left ankle disorder, were not incurred in or aggravated by service, or by a service- connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a chronic right hip disorder, a chronic right knee disorder, and a chronic left ankle disorder as the result of his service, or a service-connected disability.  He asserts that he sustained a left ankle disability in about December 2001, after stepping off of a ladder.  He also argues that he has all of the claimed disabilities as secondary to his service-connected left knee disability.  In August 2006, he submitted photographs of his legs.  

In January 2011, the Veteran submitted a number of additional photographs of his bilateral ankles.  The Board notes that although these photographs were received after the (most recent) June 2010 supplemental statement of the case, and although they are not accompanied by a waiver of RO review, several of these photographs are for the right ankle, which is not in issue.  Furthermore, these photographs do not contain any relevant evidence, and they are not material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issues before the Board, and a remand for RO consideration is not required.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

The Veteran filed his claim prior to October 10, 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board has considered this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for residuals, left knee medical meniscus injury, status post arthroscopy, a right shoulder disability, tinnitus, and left ear hearing loss.  

The Veteran's service treatment reports from his first period of active duty (December 1968 to November 1972) show that in January 1969, he was treated for a complaint of bilateral knee pain, with no history of trauma.  In February 1970, he was treated for a twisted left ankle incurred while playing basketball.  X-rays were within normal limits.  A May 1971 report notes a complaint of knee pain (the right or left knee was not specified), with slight effusion, and a full range of motion, and no ligament laxity, and negative X-rays.  The impression was effusion of unknown etiology.  The Veteran's separation examination report, dated in November 1972, shows that his feet and lower extremities were clinically evaluated as normal.  In an associated "report of medical history, he denied having a "'trick' or locked knee," or foot trouble.  

As for the post-active-duty medical evidence, it includes service treatment reports associated with National Guard duty, dated between the Veteran's first and second periods of active duty.  These report do not show any relevant treatment.  This evidence includes examination reports, dated in 1981, 1985, 1989, 1993, and June 2001, which show that his feet and lower extremities were clinically evaluated as normal.  

There is no private medical evidence dated between the Veteran's first and second periods of active duty.  

The Veteran's service treatment reports from his second period of active duty (December 2001 and November 2002) show that in December 2001, he was treated for a left ankle sprain related to stepping off of a ladder seven days before.  The report notes that he was provided with a splint and crutches for five to seven days.   A July 2002 report notes treatment for a three-week history of right knee pain, with no precipitating events.  The assessment was tendonitis.  A separation examination report is not of record.  

As for the medical evidence dated between the Veteran's second and third periods of active duty, private report, dated in February 2003, shows that he was treated for left ankle instability.  He reported a history of three previous injuries, all since 2000.  The report notes that "he always seems to have an inversion injury," and that he had done home exercises, however, his ankle remained unstable.  The diagnosis notes "some slight laxity of the ATFL" (anterior talofibular ligament), and that it was suspected that he had a split in the peroneal tendons of the lateral ankle versus a chronic sprain of the calcaneofibular ligament.

The Veteran's service treatment reports from his third period of active duty (March 2003 to March 2004) include a report," dated March 1, 2003 (actually, two days prior to active duty), which shows that the Veteran reported a history of a left ankle disorder.  In April 2003, he received treatment for a twisted left ankle.  The assessment was strain, left ankle.  A June 2003 "post-deployment health assessment" notes that the Veteran denied having muscle aches, or "swollen, stiff or painful joints."  In a July 2003 "report of medical assessment," notes a history of treatment since his last examination of: "left ankle - better", and that "ankle is back to normal."  A separation examination report is not of record. 

As for the medical evidence dated after the Veteran's third period of active duty, it includes a VA examination report, dated in July 2008, which indicates that the Veteran asserted that he had right hip, right knee, and left ankle disabilities due to his service-connected left knee disability, and that the onset for the claimed disabilities was 10 to 15 years' before.  He reported that he had a limp due to his service-connected left knee disability.  The report notes that there was no relevant history of hospitalization or surgery.  On examination, gait was normal.  Associated X-ray reports for the right hip, the right knee, and the left ankle, all dated in July 2008, contain impressions noting a "normal left ankle joint," "benign-appearing cyst in the anterior calacaneus," a "normal right knee," and a "normal right hip." 
The examiner stated that there was insufficient clinical evidence to warrant a diagnosis for the left ankle.  The examiner indicated that the Veteran did not have a right hip, right knee, or left ankle disability due to his service-connected left knee disability.  The examiner explained that the Veteran's claimed symptoms began prior to his left knee surgeries (i.e., in November 2003 and September 2006), that he was not diagnosed with a right hip or a right knee disorder at that time, and that by favoring his left knee, he put less stress on his left ankle.  The examiner pointed out that a January 2007 report from a private physician showed that the Veteran had bilateral ankle symptoms, but that he was putting more pressure on his right ankle following his left knee surgery.  See also January 2007 report from Dr. M.S. (noting "off and on" bilateral ankle symptoms, but that the Veteran was putting more pressure on his right ankle following his left knee surgery).  The examiner stated that the Veteran's C-file and medical files had been reviewed. 

The Board finds that the claims must be denied.  The Veteran's service treatment reports show treatment for knee and left ankle symptoms during his first period of active duty, with normal X-rays, and no relevant findings, complaints or diagnoses in his November 1972 separation examination report.  There is no relevant medical evidence dated between separation from service in 1972 and 2001, a period of about 29 years.  In December 2001, during his second period of active duty he was treated for a left ankle sprain.  A July 2002 report notes treatment for a three-week history of right knee pain, with no precipitating events.  The assessment was tendonitis.  There is no record of any relevant treatment for the remainder of this period of active duty, a period of about five months.  In April 2003, during his third period of active duty, he received one treatment for left ankle strain, and a July 2003 "report of medical assessment" notes "left ankle - better," and that, "ankle is back to normal."  Given the foregoing, the Board finds that chronic conditions are not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, X-rays of the left ankle, right knee, and right hip, dated in July 2008, were normal.  Furthermore, the opinions in the July 2008 VA examination report are considered highly probative evidence against the claims.  In that report, the examiner determined that there was no diagnosis for the left ankle.  In this regard, despite notations in the medical evidence of joint pain, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The July 2008 VA examiner further concluded that none of the claimed conditions were related to the Veteran's service-connected left knee disability.  These opinions are shown to have been based on a review of the Veteran's C-file and medical records, and they are accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent evidence linking any of the claimed disabilities to the Veteran's service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct and secondary basis, and that the claims must be denied.  See 38 C.F.R. §§ 3.303, 3.310; Allen.  

The Board has considered whether an "aggravation" analysis is warranted for the left ankle based on a finding of a preexisting left ankle disorder.  In this regard, the
medical evidence dated between the Veteran's second and third periods of active duty shows treatment for left ankle instability, with a reported history of three ankle injuries since 2000.  However, there is nothing to show that a left ankle disorder was "noted" upon entrance into his third period of active duty.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the Veteran is entitled to a presumption of soundness at service entrance as to his left ankle.  The Board further finds that the presumption of soundness is not shown to be rebutted by clear and unmistakable evidence, as the medical evidence merely shows a findings of "some slight laxity" of the anterior talofibular ligament, with possible tendon pathology or chronic sprain, but no X-ray or MRI evidence of pathology, and no definite diagnosis provided.  See also July 2008 VA examination report (no diagnosis warranted for the left ankle).  The claim has therefore been analyzed as a direct claim for service connection.  See 38 U.S.C.A. § 1111 (West 2002); Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In reaching these decisions, the Board has considered a report from D.Z., D.C., L.Ac., dated in April 2009, which shows that the Veteran was treated for complaints that included hip, knee, and ankle pain.  The assessment notes that the Veteran has right-sided lower back and pelvic pain secondary to joint fixation and possible disc herniation causing compression and irritation of the lumbar spinal nerves.  He states, "This is likely due to the patient compensating for [his] left knee injury and subsequent surgeries thus causing the patient to increase biomechanical stresses on the right favoring his prior left sided problem over time."  

However, this opinion is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  While it is competent evidence to show that the Veteran has increased "biomechanical stresses" on his right side due to his left knee, it does not clearly indicate that the Veteran currently has a right hip, right knee, or left ankle disorder, nor does it state that any such disorder(s) are related to the Veteran's service-connected left knee disability.  Rather, the report only references lower back and pelvic pain, and lumbar spine pathology.  This report is therefore afforded no probative value, and it does not warrant a grant of any of the Veteran's claims.  Prejean; Neives-Rodriguez; see also Hampton v. Gober, 10 Vet. App. 481 483 (1997) (noting that a medical examiner must consider the records of prior medical examinations and treatment in order to ensure a fully informed opinion); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (noting that the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issues on appeal are based on the contentions that a right hip disability, a right knee disability, and a left ankle disability were caused by service, or a service-connected disability.  The Veteran's statements are competent evidence to show that he experienced musculoskeletal symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is insufficiently probative to warrant a grant of any of the claims.  Laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a right hip disability, a right knee disability, or a left ankle disability, or to state whether any of these conditions were caused by the Veteran's service, or a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records and the post-service medical evidence has been discussed.  There is no competent and probative evidence to show that the Veteran has any of the claimed disorders that are related to his service, or to a service-connected disability.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service, or to a service-connected disability.   

In summary, the evidence does not show that the Veteran has a right hip disability, a right knee disability, or a left ankle disability, that are related to his service, or to a service-connected disability, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2006, June 2008 and July 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2010), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has also obtained the Veteran's service treatment reports, and his VA and non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

In June 2009, the Board remanded these claims.  The Board directed that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) be completed, that the National Personnel Record Center and/or the appropriate service entity be request to verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Kentucky Air National Guard (KANG) and forward all available service medical records associated with such duty for incorporation into the record, that the Veteran be contact the Veteran and requested to provide information as to all treatment and evaluation of his chronic right hip, right knee, and left ankle disorders, followed by an attempt to obtain all identified health care records.  

In July 2009, the Veteran was provided with additional VCAA notice, and to identify all relevant treatment.  That same month, the Veteran's KANG personnel records were obtained, as was a private treatment report.  Under the circumstances, the Board further finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced
by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


